Exhibit 10.2

[Hercules Letterhead]

Hercules Capital, Inc.

Amended and Restated 2004 Equity Incentive Plan

Restricted Stock Unit Award Agreement

The undersigned (i) acknowledges receipt of an award (the “Award”) of restricted
stock units from Hercules Capital, Inc. (the “Company”) under the Amended and
Restated 2004 Equity Incentive Plan (the “Plan”), subject to the terms set forth
below and in the Plan; (ii) further acknowledges receipt of a copy of the Plan
as in effect on the date hereof and the currently effective prospectus relating
to such Plan; and (iii) agrees with the Company as follows:

 

  1. Effective Date. This Agreement shall take effect as of [Grant Date], which
is the date of grant of the Award.

 

  2. Restricted Stock Unit. The undersigned has been granted [No. of Restricted
Stock Units] restricted stock units (“RSUs”).

 

  3. Settlement of Award. Except as otherwise provided in this Agreement,
subject to the undersigned’s Continuous Service with the Company or an
Affiliate, the Company will settle the Award by delivering to the undersigned a
number of shares of common stock of the Company (the “Shares”) equal to the
number of RSUs subject to the Award and vested on each Vesting Date (as defined
in Section 7 below). The vested portion of the Award shall be settled as soon as
reasonably practicable, and in no event later than thirty (30) days following,
the applicable Vesting Date or, if elected, the end of the deferral period
pursuant to Section 10 below, as the case may be.

 

  4. Meaning of Certain Terms; Plan Controls. Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan. The
Award is subject to the applicable terms and conditions of the Plan, which are
incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. Unless otherwise stated herein, capitalized
terms used herein have the meanings set forth in the Plan.

 

  5. Nontransferability of RSUs. The RSUs acquired by the undersigned pursuant
to this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of.

 

  6. Forfeiture Risk. If the undersigned ceases to be an employee of the Company
and its Affiliates for any reason, other than as provided in Section 7 below,
any then outstanding and unvested RSUs shall be automatically and immediately
forfeited with no compensation due to the undersigned.

 

  7. Vesting of RSUs. The RSUs shall vest in accordance with the provisions of
this Paragraph 7 as follows:

 

  •   One third of the RSUs on [Date]; and



--------------------------------------------------------------------------------

  •   The remaining two thirds of the RSUs quarterly during the twenty four
month period ending [Date] (each such date, a “Vesting Date”).

Notwithstanding the foregoing, no RSUs shall vest on any Vesting Date if the
undersigned terminates Continuous Service prior to such Vesting Date; provided,
however, that upon the death or disability (as defined in Treasury Regulation
Section 1.409A-1(e)(1)) of the undersigned or the consummation of a Covered
Transaction, the Award shall vest in full. In the event of a Covered
Transaction, but only to the extent permissible under Code Section 409A and the
regulations promulgated thereunder, the Company may require that any amounts
delivered, exchanged or otherwise paid in respect of outstanding RSUs be placed
in escrow or otherwise made subject to such restrictions as the Company deems
appropriate, provided, that any such escrow or other restrictions shall not
cause the RSUs to be out of compliance with Code Section 409A and the
regulations promulgated thereunder or not be exempt from Code Section 409A and
the regulations promulgated thereunder. References in this Agreement to the RSUs
shall refer, mutatis mutandis, to any such restricted amounts.

 

  8. [[For use if Award is eligible to receive dividend equivalents] Dividend
Shares, etc. The undersigned shall be entitled to receive dividend equivalents
on all outstanding RSUs payable in [cash][shares of Stock]. Any such dividend
equivalents shall be deemed to be hypothetically reinvested at fair market value
in shares of Stock on the date on which any such dividend is paid by the Company
on its Stock (“Dividend Shares”), unless the participant has filed an election
with the Committee in the form prescribed by the Committee to not have dividend
equivalents hypothetically reinvested in shares of Stock, in which case dividend
equivalents shall be accumulated and paid in cash at the time provided
below. Dividend Shares shall be deemed to constitute outstanding shares for
purposes of subsequent dividend payments by the Company. Dividend Shares and/or
accumulated cash, as the case may be, shall be settled and delivered on the date
that the RSUs to which they relate are settled and delivered if, and only to the
extent that, the related RSU vests. To the extent that all or any portion of the
related RSU does not vest or is forfeited any Dividend Shares and/or accumulated
cash, as the case may be, corresponding to the portion of the RSU that does not
vest or is forfeited shall similarly not vest and be forfeited by the
undersigned without any compensation therefore.]

 

  9. Sale of Vested Shares. The undersigned is free to sell any Share once it
has been transferred to the undersigned in settlement of any vested RSU, subject
to (i) satisfaction of any applicable tax withholding requirements with respect
to the settlement of such RSU; (ii) the completion of any administrative steps
(for example, but without limitation, the transfer of certificates) that the
Company may reasonably impose; and (iii) applicable requirements of federal and
state securities laws. [[For use if Award is subject to a holding period.]
Notwithstanding the foregoing, the undersigned agrees that he or she shall be
subject to a post-vesting holding period and shall not be permitted to sell,
transfer, encumber or otherwise dispose of any of the Shares until the earliest
to occur of (i) the first (1st) anniversary of the last Vesting Date, (ii) the
consummation of a Covered Transaction or (iii) the date of the undersigned’s
death or disability (as defined in Treasury Regulation Section 1.409A-1(e)(1));
provided that this paragraph shall not prevent the undersigned from disposing of
Shares to the Company in connection with the satisfaction of any applicable tax
withholding requirements with respect to the settlement of such RSU. Any
transfer of Shares in violation of this paragraph shall be null and void, and
the undersigned shall immediately forfeit such Shares with no compensation due
to the undersigned.]



--------------------------------------------------------------------------------

  10. Deferral Election. If the undersigned has filed a deferral election with
the Company in the form prescribed by the Committee pursuant to which the
undersigned has elected to defer the settlement of the Award until (a) the first
(1st) anniversary of the last Vesting Date, (b) the fifth (5th) anniversary of
the grant date or (c) the termination of the undersigned’s Continuous Service
(provided that such termination constitutes a “separation from service” within
the meaning of Code Section 409A), the settlement of the Award shall be deferred
until such date. Notwithstanding the foregoing, upon (i) the undersigned’s
termination of Continuous Service (provided that such termination constitutes a
“separation from service” within the meaning of Code Section 409A and the
regulations promulgated thereunder), (ii) death or disability (as defined in
Treasury Regulation Section 1.409A-1(e)(1)) or (iii) the consummation of a
Covered Transaction (provided that such Covered Transaction constitutes a
“change in the ownership or effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company, in each
case within the meaning of Code Section 409A and the regulations promulgated
thereunder), the Award shall be settled as soon as reasonably practicable
following the date of such termination, death, disability or Covered
Transaction, but in no event more than thirty (30) days following such date;
provided, however, that if the undersigned is terminated for Cause (as defined
below) during any such deferral period, the entire Award shall be immediately
forfeited with no compensation due to the undersigned.

For purposes of the Award, “Cause” means, (a) if the undersigned is party to an
effective employment, consulting, severance or similar agreement with the
Company or any of its Affiliates, the meaning of such term as defined therein;
(b) if the undersigned is not a party to an effective employment, consulting,
severance or similar agreement or if no definition of “Cause” is set forth in
the applicable employment, consulting, severance or similar agreement, “Cause”
means (i) engaging in (A) willful or gross misconduct or (B) willful or gross
neglect; (ii) failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or its Affiliates; (iii) the
commission of a felony or a crime involving any of the following: moral
turpitude, dishonesty, breach of trust or unethical business conduct; or the
commission of any crime involving the Company or its Affiliates; (iv) fraud,
misappropriation or embezzlement; (v) a material breach of the undersigned’s
employment agreement (if any) with the Company or its Affiliates; (vi) acts or
omissions constituting a material failure to perform substantially and
adequately the duties assigned to the undersigned; (vii) any illegal act
detrimental to the Company or its Affiliates; or (viii) repeated failure to
devote substantially all of the undersigned’s business time and efforts to the
Company if required by the undersigned’s employment agreement (if any).

Awards deferred pursuant to a deferral election and Section 7B of the Plan
represent an unfunded and unsecured promise to pay on behalf of the Company. The
right of any Participant to receive payments from the Company pursuant to a
deferral election shall be no greater than the right of any general unsecured
creditor of the Company or any Affiliate.

 

  11.

Code Section 409A. Awards under the Plan are intended either to qualify for an
exemption from Code Section 409A or to comply with the requirements thereof, and
shall be construed accordingly. Notwithstanding anything in the Plan or any
Award or agreement thereunder to the contrary, any payments or benefits due
under the Plan or any Award or agreement thereunder that constitute non-exempt
“deferred compensation” (as defined in Code Section 409A) that are otherwise
payable by reason of a termination of



--------------------------------------------------------------------------------

Continuous Service will not be paid or provided until a Participant has
undergone a “separation from service” (as defined in Code Section 409A) and if a
payment or benefit provided for in the Plan or any Award or agreement thereunder
would be subject to additional tax under Code Section 409A if paid within six
(6) months after a Participant’s separation from service, then such payment or
benefit shall not be paid (or commence) during the six-month period immediately
following such Participant’s separation from service except as provided in the
immediately following sentence. In such an event, any payment or benefits that
otherwise would have been made or provided during such six-month period and that
would have incurred such additional tax under Code Section 409A shall instead be
paid or provided in a lump sum payment on the first day following the
termination of such six-month period or, if earlier, within ten days following
the date of the Participant’s death. A Participant’s right to receive any
installment payments under the Plan shall be treated as a right to receive a
series of separate payments and accordingly, each such installment payment shall
at all times be considered a separate and distinct payment as permitted under
Code Section 409A. None of the Company, its Affiliates or their respective
directors, officers, employees or advisors will be held liable for any taxes,
interest or other amounts owed by any Participant as a result of the application
of Code Section 409A.

 

  12. Certain Tax Matters. The undersigned expressly acknowledges the vesting or
settlement of the RSUs acquired hereunder [[For use if Award is eligible for
dividend equivalents] (including, without limitation, any Dividend Shares)] may
give rise to “wages” subject to withholding. The undersigned expressly
acknowledges and agrees that the rights hereunder are subject to the undersigned
promptly paying to the Company in cash (or by such other means as may be
acceptable to the Compensation Committee in its discretion, including by the
delivery of previously acquired Shares or by the withholding of Shares from the
settlement of any RSU hereunder) all taxes required to be withheld in connection
with the settlement of the Award.

 

  13. Certain Changes; Rights as a Stockholder. The number and class of shares
of Stock or other securities which are distributable to the undersigned with
respect to any RSU covered by this Award shall be adjusted proportionately or as
otherwise appropriate to reflect any increase or decrease in the number of
issued shares of Stock resulting from a stock split, spin-off, split-off,
recapitalization, capital reorganization, reclassification of shares of Stock,
merger or consolidation, or any like capital adjustment, or the payment of any
Stock dividend, and/or to reflect a change in the character or class of shares
covered by the Plan arising from a readjustment or recapitalization of the
Company’s capital stock, in each case as determined by the Board or the
Committee.

 

  14. Additional Restrictions; Amendments; No Right to Continuous Service. The
Company may impose additional conditions or restrictions on the Award as it
deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities laws. The Company shall not be
obligated to issue or deliver any Stock if such action violates any provision of
any law or regulation of any governmental authority or national securities
exchange. The Company may amend the terms of this Award to the extent that it
deems appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Board or the Committee. Nothing in this Award shall
confer on the undersigned the right, express or implied, to continued Continuous
Service or interfere in any way with the absolute right of the Company or its
Affiliates to terminate the undersigned’s Continuous Service at any time.



--------------------------------------------------------------------------------

  15. Cooperation Following Termination of Continuous Service. The undersigned
agrees to cooperate with the Company and its Affiliates following the
termination of the undersigned’s Continuous Service for any reason by making
himself/herself reasonably available to testify on behalf of the Company and its
Affiliates in any action, suit or proceeding, whether civil, criminal,
administrative or investigative, and to assist the Company and its Affiliates in
any such action, suit or proceeding by providing information and meeting and
consulting with the Company’s and its Affiliates’ representatives or counsel as
requested; provided, however, that such cooperation or participation does not
materially interfere with the undersigned’s then current professional
activities. The Company agrees to reimburse the undersigned, on an after-tax
basis, for all reasonable expenses actually incurred in connection with his or
her provision of testimony or assistance.

 

Very truly yours, HERCULES CAPITAL, INC. By  

 

  Melanie Grace   General Counsel, Chief Compliance Officer and Secretary

 

Dated:  

 

The foregoing Restricted Stock Unit

Award Agreement is hereby agreed to and accepted:

 

By  

 

  [Signature of Grantee]

 

Print Name